Appeal from a judgment of the Supreme Court (Harris, J.), rendered July 16, 1993 in Albany County, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
We reject defendant’s contention that the prison sentence he received of five years to life was harsh and excessive. Defendant was permitted to plead guilty to the crime of criminal possession of a controlled substance in the second degree, a class A-II felony. The plea was to a reduced charge in full satisfaction of a two-count indictment which included a charge of criminal possession of a controlled substance in the first degree, a class A-I felony. In addition, the sentence imposed was well within the statutory parameters and was in accordance with the plea agreement. Under the circumstances, we find no reason to disturb the sentence imposed.
*924Mikoll, J. P., Mercure, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.